                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                     Plaintiff,

       vs.

                                                               8:98CR73
JOSHUA DAVID HENRY a/k/a JOSHUA
D. DOESCHER,
                                                         ORDER TO RELEASE
                     Defendant,                            GARNISHMENT

         and

STRUCTURAL ENTERPRISES INC.,

                       Garnishee.

       This matter comes before this Court on the Motion of the Plaintiff, United States of

America, for an order releasing the garnishment against Structural Enterprises Inc., 3301

So. 6th Street, # B, Lincoln, NE 68502.

       IT IS HEREBY ORDERED that the garnishment against Structural Enterprises,

Inc., is released.

       DATED this 28th day of March, 2019.

                                                 BY THE COURT:

                                                 s/ Joseph F. Bataillon
                                                 Senior United States District Judge
